DETAILED ACTION
This Office Action is in response to the filing of the application on 5/29/2018. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-6 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 8-11 fail to comply with 37 CFR 1.83(a) where every feature specified in the claims should be shown in the drawings in such a way as to provide a complete understanding. It appears that the claims are directed to the embodiment shown in Figs. 8-11, and include reference to “four support portions” as seen in claim 1 line 4. While the support portions are shown in Fig. 3-7 marked as “S21,” it is not clear from the drawings of the embodiment shown in Figs. 8-11 where the four support portions are located.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
The disclosure is objected to because of the following informalities: the section “Brief Description of the Drawings” on pages 2-3 of the specification recites the term “embedment” across the descriptions of the drawings, which should be corrected to read --embodiment-- in order to correct the typographical error. 
Appropriate correction is required.
Claim Objections
Claims 1-3, and 5-6 are objected to because of the following informalities:
Claim 1 line 1 recites the language “device for vestibular system of human body.” Examiner suggests changing to read --device for a vestibular system of a human body-- in order to correct a typographical error.
Claim 1 line 10 recites the language “drives an output ends.” Examiner suggests changing to read --drives an output end-- in order to correct a typographical error. 
Claim 1 lines 10-11 recites the language “and the one output end eccentrically actuates one of two eccentric ends, thereafter the one eccentric end.” Examiner 
Claim 1 lines 15-17 recites the language “rotatable fulcrum unit; wherein.” Examiner suggests changing to read --rotatable fulcrum unit; and wherein-- in order to properly distinguish the “wherein” clause as the last clause of the claim.
Claim 1 line 17 recites the language “a carrier connected.” Examiner suggests changing to read --a carrier is connected-- in order to correct a typographical error.
Claim 2 lines 1-2 recites the language “the universal output segment outputs the power to two receiving segments of two guide racks individually.” Examiner suggests changing to read --each universal output segment respectively outputs the power to one of two receiving segments of one of two guide racks individually-- in order to better clarify that both universal output segments have this structure.
Claim 2 lines 3-4 recites the limitation “so that the receiving segment outputs the power to the sending segment, and the sending segment outputs.” Examiner suggests changing to read --so that each receiving segment outputs the power to the corresponding sending segment, each sending segment outputting-- in order to better clarify that each of the receiving segments is capable of doing this with each sending segment. 
Claim 3 lines 1-2 recites the limitation “the carrier is any one of office chair.” Examiner suggests changing to read --the carrier is any one of an office chair-- in order to correct a grammatical error. 
Claim 5 line 2 recites “5 rpm to 20 rpm” at the end of the claim. Examiner suggests changing to read --5 to 20 rotations per minute.-- in order to define the abbreviation for clarity, as well as add a period at the end of the sentence, which was lacking. 
Claim 6 line 3 recites the limitation “activating vestibular system.” Examiner suggests changing to read --activating the vestibular system-- in order to fix a typographical error. 
Claim 6 line 7 recites the limitation “autonomic nerve.” Examiner suggests changing to read --autonomic nervous system-- as there does not appear to be an “autonomic nerve.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving segments” in claim 2 lines 2 and 3 and “sending segments” in claim 2 lines 3 and 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the language “a control module including a rotatable fulcrum unit, and the rotatable fulcrum unit having a drive unit rotating along a center of the rotatable fulcrum unit” in lines 2-3. It is unclear whether or not the drive unit is intended to be part of the fulcrum unit or whether they are separate components of the control module, as shown in Fig. 8. For 
Claim 1 recites the language “two transmission members arranged on two ends of the actuation shaft respectively” in lines 8-9. It is unclear whether or not the applicant intends to say that there are a total of two transmission members with one on each end of the actuation shaft, or whether there are two pairs of transmission members with each pair located on an end of the actuation shaft for a total of four transmission members. For the purposes of examination, it will be understood to mean that there are a total of two transmission members, with one transmission members on each end of the actuation shaft. 
Claim 6 lines 1-8 appears to recite a series of method steps, without any indication that it is a method claim. The use of the words “activating,” “improving,” “relieving,” “stabilizing,” “easing,” “delaying,” “balancing,” “enhancing,” “reducing,” and “avoiding” all appear to be method steps corresponding to specific actions being taken. However, there is no indication that claim 6 is a method claim, and it is further dependent on claim 1 which is an apparatus claim. As such, it is unclear whether or not claim 6 is intended to be treated as an apparatus claim or as method steps.
Claim 6 line 8 recites the limitation “avoiding bedsores/pressure ulcer.” The term “bedsores/pressure ulcer” is unclear whether or not it is intended to be read as “bedsores and pressure ulcer,” “bedsores or pressure ulcer,” or a combination thereof, which makes the limitation unclear. 
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claim 6 lines 3-8 lists six different utilities for the claimed invention, four or which are not supported by either a credible asserted utility or a well-established utility:
Line 3 recites the utility of “activating vestibular system of children and improving brain development.” Specifically, the assertion that the device improves “brain development” is not supported by any scientific data showing that activation of the claimed vestibular system using the claimed device or similar devices would be able to “improve brain development.” The applicant further provides no evidence in the disclosure that the claimed invention is capable of improving brain development in the user. 
Line 5 recites the utility of “stabilizing emotions and easing anxiety.” The use of similar devices for stabilizing emotions and easing anxiety is not supported by any scientific data showing that activation of the claimed vestibular system using the claimed device or similar devices would be able to “stabilize emotions” or “ease anxiety.” The applicant further provides no evidence in the disclosure that the claimed invention is capable of stabilizing emotions and easing anxiety.
Line 6 recites the utility of “activating the brain and delaying degradation of the brain.” The use of similar devices for “activating the brain” and “delaying degradation of the brain” is not supported by any scientific data showing that activation of the claimed vestibular system using the claimed device or similar devices would be able to “activate the brain” or “delay degradation of the brain.” The applicant further provides no evidence in the disclosure that the claimed invention is capable of activating the brain, nor delaying degradation of the brain.
Line 7 recites the utility of “balancing autonomic nerve and enhancing sleeping quality.” The use of similar devices for “balancing autonomic nerve” and “enhancing sleep quality” is not supported by any scientific data showing that activation of the claimed vestibular system using the claimed device or similar devices would be able to “balance autonomic nerve” or “enhance sleep quality.” The applicant further provides no evidence in the disclosure that the claimed invention is capable of balancing autonomic nerve, nor enhancing sleep quality.
For the reasons stated above, the above claimed utilities are considered to be not supported by either a credible asserted utility or a well-established utility.
6 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Pub. 2007/0208282).
Regarding claim 1, as best understood, Huang discloses an adjustment device for vestibular system of human body (see device ‘A’ in Fig. 2A) comprising: a control module (formed by driving unit 20, transmission units 30, and case 40 in Fig. 2A) including a rotatable fulcrum unit (case 40 and riving unit 20 in Fig. 2A), and the rotatable fulcrum unit having a drive unit rotating along a center of the rotatable fulcrum unit (drive unit 20 in Fig. 2A which rotates along a center of case 40 as seen by the alignment in Fig. 2A), the drive unit having four support portions which obliquely rotate upward and downward around the rotatable fulcrum unit in a circumferential operation path (see support members 35 in Fig. 2B which are rotates up and down around the case 40, going back and forth to form a circumferential pattern as it repeats); wherein the drive unit includes a motor (motor 21 in Fig. 2B), a drive wheel driven by the motor (driving wheel 23 in Fig. 2B), a deceleration wheel actuated by the drive wheel (transmission 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco (US Pub. 2018/0289167) in view of Huang.
Regarding claim 1, as best understood, Tedesco discloses an adjustment device for vestibular system of human body (the whole device as seen in Fig. 2, with the mechanism of Figs. 8-9) comprising: a control module (the whole device of Figs. 8-9) including a rotatable 
Tedesco does not have a detailed description of the drive unit having four support portions which obliquely rotate upward and downward around the rotatable fulcrum unit in a circumferential operation path; an actuation shaft driven by the deceleration wheel, two transmission members arranged on two ends of the actuation shaft respectively so that one of the two transmission members drives an output ends of one of two eccentric shafts, and the one output end eccentrically actuates one of two eccentric ends, thereafter the one eccentric end drives one of two universal input segments of two universal connection rods; wherein each universal connection rod has a universal output segment opposite to the universal input segment so that the universal input segment outputs power to the universal output segment, and the universal output segment is connected with the rotatable fulcrum unit.
However, Huang teaches a similar device for vestibular movement where the drive unit having four support portions which obliquely rotate upward and downward around the rotatable fulcrum unit in a circumferential operation path (see support members 35 in Fig. 2B which are rotates up and down around the case 40, going back and forth to form a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement mechanism 110 of 
Regarding claim 3, the modified Tedesco device has everything as claimed, including wherein the carrier is any one of office chair (Tedesco; see [0030] lines 1-3), work chair (Tedesco; see [0030] lines 1-3), children's chair (Tedesco; see [0030] lines 1-3), parent-child chair (Tedesco; see [0030] lines 1-3), or massage chair (Tedesco; see [0030] lines 1-3).
Regarding claim 4, the modified Tedesco device has everything as claimed, including wherein the carrier is in connection with a waist protection device (Tedesco; see Fig. 2 where the chair has some backrest portion connection to the seat 20, thus forming a waist protection device).
Regarding claim 6, the modified Tedesco discloses wherein application of the vestibular system of the human body contains: activating vestibular system of children and improving brain development; relieving pains of shoulder, neck, and lower back; stabilizing emotions and easing anxiety; activating the brain and delaying degradation of the brain; balancing autonomic nerve and enhancing sleeping quality; and reducing stress of patient's body and avoiding bedsores/pressure ulcer. It is noted that all of the above features of applying the vestibular system are responses of the human body to applied stimuli. As the modified Tedesco device performs the same movement as the claimed invention for activating a vestibular system and has the same structure as the claimed invention, the human body response to that applied stimuli would be the same, meaning that the modified Tedesco device is as equally capable of performing the above actions as the claimed invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Stewart et al. (US Pat. 8,529,418).
Regarding claim 2, Huang discloses the universal output segment outputs the power to two receiving segments of two guide racks individually (see Fig. 2B where the transmission members 28 output power to the first plate 31 on both sides, with a half of first plate 31 closest to the transmission member 28 being a receiving segment), and each guide rack includes a sending segment (the half of first plate 31 closest to second connection member 34 in Fig. 2B) so that the receiving segment outputs the power to the sending segment (in Fig. 2B the power sent through the first half of first plate 31 is receiving by the second half of first plate 31 to then being the power to connection member 34), and the sending segment outputs the power to a rotatable fulcrum unit (see Fig. 2B where the outputted power of first plate 31 causes the oscillation and thus rotation of case 40 by moving support members 35 up and down), wherein the rotatable fulcrum unit includes multiple connection portions arranged on four corners thereof individually (see Fig. 2B where each corner of the case 40 has a connection member 34 under each of the support members 35), each guide rack drives each connection portion of the rotatable fulcrum unit to obliquely rotate upward and downward around the circumferential operation path (see Fig. 2B where the outputted power of first plate 31 causes the oscillation and thus rotation of case 40 by moving support members 35 up and down by transferring power through connection members 34).
Huang does not have a detailed description of wherein a deviation angle between the two eccentric shafts is 80 degrees to 100 degrees.

Further, Stewart teaches a similar device for balancing a user on a rotating and oscillating platform, where a series of actuators for moving the platform up and down have a deflection angle between them of 90 degrees (see Col. 4 lines 31-52, more specifically lines 48-52, and see deflection actuators 13 in Figs. 1A-1B) where the different deflection angles are chosen in order to manipulate how the platform deflects in the lateral and vertical directions (see Col. 4 lines 31-52 and Col. 7 lines 64-67 to Col. 8 lines 1-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the eccentric shafts of Huang to be a ninety degree angle as taught by Stewart, as it provides a degree of deflection for the rotatable and oscillating platform for more precise control over how much the platform is able to be rotated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamauchi et al. (US Pub. 2019/0358111), Fujita et al. (US Pat. 6,419,647), McNamara et al. (US Pat. 5,520,614), Rider (US Pat. 3,043,293), Lloyd (US Pat. 5,301,661), Koch et al. (US Pub. 2010/0179459), Huang et al. (US Pub. 2010/0234197), Kevin (US Pub. 2011/0028872), Treat et al. (US Pat. 10,016,328), Trandafir et al. (US Pat. 6,843,776), Huang et al. (US Pat. 7,367,957), Fuster (US Pub. 2011/0196270), Parker, Jr. (US Pat. 4,953,541), and Chen, deceased et al. (US Pat. 5,088,473) are cited to show similar devices which are used to rotate or oscillate a user on a platform for balance, rehabilitation, or activation of the vestibular system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785